3/25/2020                                                                   Craig WrightEntered
                                            Case 9:18-cv-80176-BB Document 550-10        - Satoshi’s Vision:
                                                                                                      on FLSDThe Art of Bitcoin 06/01/2020 Page 1 of 2
                                                                                                                      Docket

                                                                                                                                   HOME          ABOUT    BLOG



            Blog > Bitcoin & Blockchain Tech
                                                                                                                                         ARCHIVES
                                                                                                                                         March 2020
                                                                                                                                         February 2020
                                                                                                                                         January 2020
                                                                                                                                         December 2019
                                                                                                                                         November 2019
                                                                                                                                         October 2019
                                                                                                                                         September 2019
                                                                                                                                         August 2019
                                                                                                                                         July 2019
                                                                                                                                         June 2019
                                                                                                                                         May 2019
                                                                                                                                         April 2019
                                                                                                                                         March 2019
                                                                                                                                         February 2019
                                                                                                                                         January 2019
                                                                                                                                         December 2018
                                                                                                                                         November 2018
                                                                                                                                         October 2018
                                                                                                                                         September 2018
                                                                                                                                         August 2018
                                                                                                                                         July 2018
                                                                                                                                         June 2018
                                                                                                                                         July 2017
                                                                                                                                         June 2017
                                                                                                                                         May 2017
                                                                                                                                         May 2016
                                                                                                                                         April 2016




            Satoshi’s Vision: The Art of Bitcoin
            By Craig Wright       | 12 Sep 2019 | Alternative Coins & Systems


            The book Satoshi’s Vision: The Art of Bitcoin is the product of a compilation of a selected
            number of Craig’s blog posts published on Medium and craigwright.net.

            The content is for the most part taken as it was in the original posts, with the aim of
            creating, in one book, one story that is larger than the sum of its parts. As such, some
            parts have been reedited and repurposed to meet the book’s end of providing clarity to
            the reader.
https://craigwright.net/blog/bitcoin-blockchain-tech/satoshis-vision-the-art-of-bitcoin/                                                                         1/2
3/25/2020                                                    Craig WrightEntered
                             Case 9:18-cv-80176-BB Document 550-10        - Satoshi’s Vision:
                                                                                       on FLSDThe Art of Bitcoin 06/01/2020 Page 2 of 2
                                                                                                       Docket
            You can buy a copy of the book here.

            Author’s note: We shall not be responsible for any errors, omissions, or claims for
            damages, including exemplary damages, arising out of use (or inability to use) or with
            regard to the accuracy or suf ciency of the
            information contained in the publication.

            The opinions expressed by Howson Books, it’s editors, or af liates shall not, in the book or
            elsewhere, re ect the opinion expressed by Craig Wright.
            Neither Howson Books nor the book’s authors or editors shall guarantee the accuracy or
            completeness of any information published.

            Nothing in the book constitutes legal, nancial, or other professional
            advice. Information contained in the book is current as of the date of publication to the
            best of our knowledge.




                      Did you like this post? Share it:                                            




                                                                                               © Copyright 2019




https://craigwright.net/blog/bitcoin-blockchain-tech/satoshis-vision-the-art-of-bitcoin/                                                  2/2
